Per Curiam:
The plaintiff failed to prove a contract for the sale of the eighteen eases of goods, which was alleged to be the basis of his cause of action. The complaint should have been dismissed upon defendant’s motion at the close of the plaintiff’s case, which was renewed at the end of the ease. The judgment should be reversed, with costs to appellant, and complaint dismissed, with costs. Present — Clarke, P. J., Laughlin, Dowling, Page and Merrell, JJ. Judgment reversed, with costs, and complaint dismissed, with costs.